STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              October 7, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
CONNIE HEDRICK,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0716 (BOR Appeal No. 2048062)
                   (Claim No. 2012026167)

CONNIE HEDRICK,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Connie Hedrick, by Robert L. Stultz, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Connie Hedrick, by Jeffrey B.
Brannon and Katherine H. Arritt, her attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated June 21, 2013, in which
the Board affirmed a December 28, 2012, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s June 8, 2012, decision
denying authorization for right shoulder arthroscopy. The Office of Judges also affirmed the
claims administrator’s June 4, 2012, decision closing the claim for temporary total disability
benefits. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Hedrick worked as a housekeeper. On January 11, 2012, she injured her right arm
while trying to lift a mattress to cover it with a sheet. Ms. Hedrick sought treatment at Davis
Memorial Hospital and was diagnosed with a sprain of the right shoulder, arm, and elbow. The
claims administrator held the claim compensable for these conditions. Ms. Hedrick then came
under the care of Joseph Snead, M.D., who recommended that she treat her injury with rest. An
electromyography (EMG) and nerve conduction study were then performed which revealed
                                                1
normal bilateral ulnar, radial, and median motor responses as well as normal sensory responses.
Adnan Alghadban, M.D., who performed the testing, suggested that Ms. Hedrick’s symptoms
were related to tendinitis. Dr. Snead then reviewed the results of the EMG testing and found that
it demonstrated Ms. Hedrick did not suffer from any nerve injury. He suggested that Ms.
Hedrick’s symptoms would get better over time, but he recommended that she refrain from
lifting over ten pounds for several weeks. An MRI was also taken of Ms. Hedrick’s right
shoulder which revealed no evidence of a rotator cuff tear, tendinopathy, or impingement. Ms.
Hedrick was also examined by Shafic Sraj, M.D., who believed that she had a radial nerve
lesion. He also found that Ms. Hedrick had received conservative treatment for her injury which
did not relieve her pain. Prasadarao B. Mukkamala, M.D., then evaluated Ms. Hedrick and
determined that she had reached her maximum degree of medical improvement. Dr. Mukkamala
found that she did not need any further treatment in relation to her compensable injury. Dr.
Mukkamala further determined that Ms. Hedrick was capable of working at a light duty level. He
found that she was only restricted from lifting over ten pounds on a frequent basis but could lift
over twenty-five pounds occasionally. On June 4, 2012, the claims administrator closed the claim
for temporary total disability benefits based on Dr. Mukkamala’s evaluation. On June 8, 2012,
the claims administrator denied Ms. Hedrick authorization for right shoulder arthroscopic
surgery. On December 28, 2012, the Office of Judges affirmed both of the claims administrator’s
decisions. The Board of Review then affirmed the Order of the Office of Judges on June 21,
2013, leading Ms. Hedrick to appeal.

        The Office of Judges concluded that the requested right shoulder arthroscopic surgery
was not reasonably required to treat Ms. Hedrick’s compensable injury and that it was not related
to any compensable condition of the claim. The Office of Judges determined that Dr. Sraj
requested authorization for the surgery to treat a radial nerve lesion. The Office of Judges found
that this was not a compensable condition of the claim. It also considered the EMG and MRI
testing conducted on Ms. Hedrick’s right shoulder and found that these tests did not indicate that
an arthroscopic surgery was needed to treat her symptoms. The Office of Judges found that there
were treatment notes from John Sharp, D.O., in the record, which revealed that Ms. Hedrick had
right arm symptoms related to tendinitis which pre-dated the compensable injury. The Office of
Judges determined that the EMG and MRI testing indicated that Ms. Hedrick’s current symptoms
were related to her pre-existing tendinitis and not the compensable injury. The Office of Judges
also concluded that the claims administrator properly closed Ms. Hedrick’s claim for temporary
total disability benefits. In reaching this conclusion, the Office of Judges relied on the
independent medical evaluation of Dr. Mukkamala. The Office of Judges found that Ms. Hedrick
did not submit any evidence in support of her continuing entitlement to temporary total disability
benefits. The Office of Judges found that even the treatment notes from Dr. Snead, her treating
physician, indicated that she had recovered from her compensable injury and could return to
work. The Board of Review adopted the findings of the Office of Judges and affirmed its Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Hedrick has not demonstrated that the requested arthroscopic surgery is medically
related and reasonably required to treat her compensable injury. The medical evidence in the
record, including the EMG and MRI testing conducted on her right shoulder, indicate that she
has recovered from her compensable injury and that an arthroscopic surgery is not appropriate.
                                                2
The record suggests that any ongoing pain Ms. Hedrick is experiencing is related to tendinitis,
which pre-existed and is unrelated to the compensable injury. Ms. Hedrick has also not
demonstrated that she is entitled to any additional temporary total disability benefits. Dr.
Mukkamala determined that Ms. Hedrick had reached her maximum degree of medical
improvement. His opinion is supported by the record, and the Office of Judges was justified in
relying on his evaluation. Ms. Hedrick did not present any reliable evidence showing that she
continued to be disabled due to her compensable injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: October 7, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum




                                                3